Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-24, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US Patent Application 2004/0224135 A1, published 11 Nov. 2004, hereinafter Krebs) in view of Yang et al. (“RFID tag and RF structures on a paper substrate using ink-jet printing technology,” IEEE Trans.Micro.Th.&Tech.,Vol. 55, No. 12, pp. 2894-2901, published Dec. 2007, hereinafter Yang) and further in view of Martin and Grabiner (US Patent 7,209,042, published 24 Apr. 2007, hereinafter Martin).
Regarding claims 23, Krebs teaches incorporating a substrate containing an RFID antenna as a layer in a decorative surface, such as a high pressure decorative laminate (Abstract).  The RFID antenna is printed on a layer, which is a phenolic resin-treated sheet of paper (paragraphs 0027-0028); thus, the RFID antenna (sensor) is on a paper substrate.  A second layer of phenolic saturated paper overlay this layer and the antenna (paragraphs 0027 and 0029).  The substrate and the second layer correspond to the presently claimed core layers.  
Yang teaches a complete RFID module (integrated chip and RFID antenna, Figures 1, 10, and 11) on a paper substrate (Abstract).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use a complete RFID module on a paper substrate as taught by Yang as the RFID sensor in the decorated surface covering taught by Krebs.  Yang teaches that his RFID tag is a system-level solution for fast and ultra-low-cost mass production of RFID tags with good performance (Abstract).
Given that in the decorated surface covering of Krebs in view of Yang, the substrate (support layer) for the RFID component of Yang is sandwiched between the core layers of Krebs, the paper substrate (support layer) for the RFID component would be impregnated with resin from adjacent core layers. 
Krebs in view of Yangdoes not teach an additional RFID sensor in the decorated surface. 
Martin teaches an RFID tag secured to the outside of a package in which the RFID tag is provided with a visually readable environmental exposure indicator (Abstract).  The visual 
While Martin discloses using the RFID tag on the outside of the package (abstract), Martin also discloses that the RFID tag can be included within the package (col.9, lines 59-60).  In light of this disclosure and given that the RFID tag requires visual inspection, it would have been obvious to one of ordinary skill in the art to include the RFID tag anywhere in a package that can be visually inspected. 
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to incorporate the RFID and visual indicator as taught by Martin anywhere in the package of Krebs in view of Yang that can be visually inspected, i.e. within the clear coating (wear) layer or between the clear coating layer and the decorative (substrate layer).  Martin teaches that environmental monitor can monitor conditions to which the host product has been exposed, including the elapse of a predetermined integral of deleterious ambient conditions (col. 4, lines 29-35). 
Regarding claim 24, Krebs in view of Yang and further in view of Martin teach the elements of claim 23, and Krebs teaches the RFID tag is located between two core layers (paragraphs 0027-0029 and Figure 2).  Krebs does not disclose the thickness of these two layers, but in light of Figure 2, it would have been obvious to one of ordinary skill in the art to 
Regarding claim 31, Krebs in view of Yang and further in view of Martin teach the elements of claim 23, and Krebs teaches that the stack of layers are bonded by applying heat and pressure (claim 33), and the RFID component is between two layers of this multi-layer surface (claim 1).  Therefore, the RFID component cannot be removed without delaminating (deconstructing) the multi-layer surface.
Regarding claim 32, Krebs in view of Yang and further in view of Martin teaches the elements of claim 23, and Krebs teaches that one of the functions of the core layers is to reduce any surface contour added by the RFID component (paragraph 0029).
Therefore, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to vary the depth of the RFID component and the processing conditions to arrive at a RFID component at a depth, including that claimed, that results in a surface with no blemishes indicating the location of the RFID component.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US Patent Application 2004/0224135 A1, published 11 Nov. 2004, hereinafter Krebs) in view of Yang et al. (“RFID tag and RF structures on a paper substrate using ink-jet printing technology,” IEEE Trans.Micro.Th.&Tech.,Vol. 55, No. 12, pp. 2894-2901, published Dec. 2007, hereinafter Yang) and further in view of Martin and Grabiner (US Patent 7,209,042, published 24 Apr. 2007, hereinafter Martin) and further in view of Rancien and Mayade (US Patent Application 2003/0168514 A1, published 11 Sep. 2003, hereinafter Rancien).

Krebs in view of Yang and further in view of Martin does not disclose a recess in the stack for the RFID sensor.
Rancien teaches the inclusion of a hole or cavity (recess) in one of the sheets of a paper-based laminated containing an RFID chip (paragraphs 0026-0029).  
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to incorporate the hole or cavity (recess) in the paper layer to contain the RFID sensor as taught by Rancien in the decorative surface covering of Krebs in view of Yang and further in view of Martin.  Rancien’s and Krebs’s invention are both directed at incorporating RFID components in composite laminates comprising resin impregnated papers, and Rancien’s invention involves the incorporation of an entire RFID chip, not merely the RFID antenna.  Rancien teaches that the hole (recess) is for housing an RFID chip (paragraphs 0026-0028) without generating extra thickness (Abstract).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US Patent Application 2004/0224135 A1, published 11 Nov. 2004, hereinafter Krebs) in view of Yang et al. (“RFID tag and RF structures on a paper substrate using ink-jet printing technology,” IEEE Trans.Micro.Th.&Tech.,Vol. 55, No. 12, pp. 2894-2901, published Dec. 2007, hereinafter Yang) and further in view of Martin and Grabiner (US Patent 7,209,042, published 24 Apr. 2007, hereinafter Martin) and further in view of Baker (“How can NFC be used for asset management?,” Quora, published 20 Mar. 2013, hereinafter Baker).

Krebs in view of Yang and further in view of Martin does not disclose the RFID sensor being a NFC type.
Baker teaches that NFC tags can be used to manage effectively material assets (page 1, 2nd paragraph). 
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use a NFC tag as taught by Baker in the decorated surface covering taught by Krebs in view of Yang and further in view of Martin.  Baker teaches that NFC tags allow one to track what the asset is, who is reading the tag, and the location and time of the reading (page 1, 2nd paragraph).  

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US Patent Application 2004/0224135 A1, published 11 Nov. 2004, hereinafter Krebs) in view of Yang et al. (“RFID tag and RF structures on a paper substrate using ink-jet printing technology,” IEEE Trans.Micro.Th.&Tech.,Vol. 55, No. 12, pp. 2894-2901, published Dec. 2007, hereinafter Yang) and further in view of Martin and Grabiner (US Patent 7,209,042, published 24 Apr. 2007, hereinafter Martin) and further in view of Gardiner (“Thermoformable Composite Panels, Part 1,” CompositesWorld, published 01 Apr. 2006, hereinafter Gardiner).
Regarding claims 28-29, Krebs in view of Yang and further in view of Martin teaches the elements of claim 23.

Krebs in view of Yang and further in view of Martin does not teach a thermoformable sheet as one of these additional layers.
Gardiner teaches the use of thermoformable sheets to form objects into a desired shape (page 1, last paragraph). 
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use a thermoformable sheet as one of the additional layers in the decorative surface covering as taught by Krebs in view of Yang and further in view of Martin.  Gardiner teaches preconsolidated fiber-reinforced thermoplastics, a type of thermoformable composite, offer short cycle times, tailored properties, and lower cost (page 1, secondary title) and these thermoformable reinforced thermoplastic composites have been developed for both ends of the property and cost spectrum (page 2, Forming a New Category section, 2nd paragraph). 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US Patent Application 2004/0224135 A1, published 11 Nov. 2004, hereinafter Krebs) in view of Yang et al. (“RFID tag and RF structures on a paper substrate using ink-jet printing technology,” IEEE Trans.Micro.Th.&Tech.,Vol. 55, No. 12, pp. 2894-2901, published Dec. 2007, hereinafter Yang) and further in view of Martin and Grabiner (US Patent 7,209,042, published 24 Apr. 2007, hereinafter Martin) and further in view of Gardiner (“Thermoformable Composite Panels, Part .
Regarding claims 30, Krebs in view of Yang and further in view of Martin and further in view of Gardiner teaches the elements of claim 29.
Krebs in view of Yang and further in view of Martin and further in view of Gardiner do not disclose a thermocurable sheet positioned between the thermoformable sheet and the decorative layer.
Leung teaches a water-based adhesive suitable for use in thermoforming lamination systems (Abstract).  Leung teaches that his adhesive is incubated (cured) at 100⁰C (col. 6, lines 44-48). 
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the adhesive as taught by Leung to bond the thermoformable sheet to the decorative layer in the decorative surface covering as taught by Krebs in view of Yang and further in view of Martin and further in view of Gardiner.  Leung teaches that his adhesive has bonding strength and temperature resistance far superior to other adhesive used in industry, and his adhesive is useful in thermoforming lamination processes (Abstract).  Further, Leung teaches that his adhesive has a high green strength and utility over a wide temperature range (col. 2, lines 14-19) and high green strength adhesives prevent wrinkling and slippage of films during lamination, which is important in thermoforming (col. 1, lines 61-65). 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US Patent Application 2004/0224135 A1, published 11 Nov. 2004, hereinafter Krebs) in view of Yang et al. .
Regarding claim 32, Krebs in view of Yang and further in view of Martin teaches the elements of claim 23.
Krebs in view of Yang and further in view of Martin does not disclose the depth of the RFID component.
Warnod teaches that a RFID-embedded laminate should preserve the aesthetic aspect of the laminate (paragraph 0009) and prevent the formation of additional thickness corresponding to the [location of] the RFID component, which can cause fouling at this location in the laminate (paragraph 0010).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to incorporate the design guidelines regarding avoiding thickness variations at the RFID component location as taught Warnod in the decorative surface covering of Krebs in view of Yang and further in view of Martin.  Warnod’s and Krebs’s invention are both directed at incorporating RFID components in composite laminates comprising resin impregnated papers (Warnod, Abstract and claim 12).
Given Warnod’s teaching on the importance of eliminating any surface indication for the location of the RFID component, it would have been obvious to one of ordinary skill in the art to vary the depth of the RFID component and the processing conditions to arrive at a RFID-

Response to Arguments
Applicant's arguments filed 21 Jan. 2022 have been fully considered.  The arguments related to the PET substrate of Zhu’s RFID tag were persuasive.  However, after further search and consideration, the claim rejections have been amended to use Yang as a secondary reference for teaching the use of an RFID tag with a paper substrate.  In light of the revised claim rejections, this Office Action is Non-Final.
Applicant amended claims 23 and 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787